DISMISS and Opinion Filed April 7, 2022




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00088-CV

                         MAURICE HOOKER, Appellant
                                   V.
                         ARNOLD VERBEEK, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-20523

                        MEMORANDUM OPINION
                    Before Justices Carlyle, Smith, and Garcia
                           Opinion by Justice Carlyle
      Before the Court is the parties’ joint motion to dismiss the appeal because they

have settled their dispute. We grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(2)(A).




                                           /Cory L. Carlyle//
                                           CORY L. CARLYLE
220088f.p05                                JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

MAURICE HOOKER, Appellant                     On Appeal from the 298th Judicial
                                              District Court, Dallas County, Texas
No. 05-22-00088-CV          V.                Trial Court Cause No. DC-19-20523.
                                              Opinion delivered by Justice Carlyle.
ARNOLD VERBEEK, Appellee                      Justices Smith and Garcia
                                              participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    Subject to any agreement between the parties, it is ORDERED that appellee
ARNOLD VERBEEK recover his costs of this appeal from appellant MAURICE
HOOKER.


Judgment entered this 7th day of April, 2022.




                                        –2–